SMITH, J.
The plaintiff swears that upon receiving the check he did not notice that the check read “in full to date.” This, in connection with his testimony to the effect that he received it upon the assurance of the defendant that, if there was any mistake, it would be corrected, would seem to bring the case within the authority of Boardman v. Gaillard, 60 N. Y. 614. This case holds that “a party who, upon the receipt of a sum of money, supposing that he is simply receipting therefor, signs, without reading it, a receipt in full of *788all accounts, is not concluded thereby from recovering any other sum due him.” As no further error is claimed by the respondent to have been made by the justice, we find no sufficient reason for the • reversal by the county court.
Judgment of the county court reversed, and that of the justice’s court affirmed, with costs in both courts. All concur.